Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "a computer generated quench period (Toff)" in last line.  Note that lines 4 and 6 each recite “computer generated (Toff)”. It is unclear and thus indefinite as to whether these elements refer to the same claim element or if they are independent and separate from each other; in other words there is a question of whether Toff is the same throughout the claim or are there separate Toff’s? For the purposes of examination, it will be assumed that the Toff’s can be different based on the instant disclosure, e.g. instant Fig. 2.
Claim 11 recites the limitation "the computer configurable pause" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the configurable pause" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 5642370 A; 6/24/1997) in view of Herekar (US 20200306080 A1; Filed 3/23/2020) and further in view of Chia (US 20150289937 A1; 10/15/2015).
Regarding claim 1, Mitchell teaches a method for treating pain using laser therapy (Col. 8 lines 19-21 “glaucoma”; Col. 8 lines 45-55 treating cancer and kidney stones inherently treats pain) comprising:
a laser receiving a power setting (Col. 3 lines 54-60).
Mitchell does not teach laser in in continuous wave mode. However, Herekar teaches in the same field of endeavor ([0006]; Fig. 21) laser in in continuous wave 
The combination of Mitchell and Herekar teaches administering laser treatment of different wavelengths with durations and pauses (Mitchell Fig. 5-7; Col. 6 lines 3-37; Col. 6 lines 44-52; Herekar Fig. 21).
The combination of Mitchell and Herekar does not teach 810nm wavelength, 910nm wavelength, and 1064nm wavelength. Note that Herekar teaches a range of wavelengths that encompass the recited wavelengths with different wavelengths being appropriate/selected for a desired target tissue/treatment ([0166]; [0224]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the instant claim’s range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
The combination of Mitchell and Herekar does not teach 50us duration followed by a 5 microsecond pause for the laser treatment. However, Mitchell teaches tuning the laser repetition rate in order to obtain the desired effect (Fig. 5-7; Col. 2 lines 40-54; Col. 
Regarding claim 3, the combination of Mitchell, Herekar, and Chia teaches wherein the power setting is configured in watts (Mitchell Fig. 4; Herekar [0295]).
Regarding claim 4, the combination of Mitchell, Herekar, and Chia teaches wherein the power setting is dependent upon a specific treatment being applied (Mitchell Col. 7 lines 40-45; Herekar [0162]; [0167]-[0168]; [0291]; [0295]; Chia [0014]; [0063]).
Regarding claim 5, the combination of Mitchell, Herekar, and Chia teaches wherein wavelength sequence and configured frequencies of the laser treatments are directed to therapeutic penetration of laser light to deep tissues (Mitchell Col. 7 lines 24-52; Herekar [0166]-[0168]; [0225]; Fig. 20; Chia [0012]; [0063]).
Regarding claim 6, the combination of Mitchell, Herekar, and Chia inherently teaches the laser effecting (stimulation) adenosine triphosphate (ATP) (at a cellular level). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency.  Ex Parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, Herekar, and Chia as applied to claim 1 above, evidenced by Wikipedia (Laser safety).
Regarding claim 2, the combination of Mitchell, Herekar, and Chia inherently teaches wherein the laser is a class IV medical laser. The combination of Mitchell, Herekar, and Chia teaches the use of laser for medical purposes including ablation and Wikipedia teaches that “Most industrial, scientific, military, and medical lasers are in this category [referring to class 4 laser].” (Class 4; Class IV). 

Claim(s) 7-12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 5642370 A; 6/24/1997) in view of Herekar (US 20200306080 A1; Filed 3/23/2020).
Regarding claim 7, Mitchell teaches a method for treating pain using laser therapy (Col. 8 lines 19-21 “glaucoma”; Col. 8 lines 45-55 treating cancer and kidney stones inherently treats pain) in pulse mode (Fig. 6; Col. 6 lines 2-14) comprising:
a laser receiving a power setting (Col. 3 lines 54-60);

Mitchell does not teach computer generated (Toff). However, Herekar teaches in the same field of endeavor ([0006]; Fig. 21) computer generated laser parameters including Toff (Fig. 21; Fig. 28A). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Mitchell to use a computer as taught by Herekar because this is an obvious modification of automating a manual activity; MPEP 2144.04; in addition this enables user control of the desired laser settings (Herekar Fig. 28A; [0254]-[0255]).
The combination of Mitchell and Herekar does not teach 810nm wavelength, 910nm wavelength, and 1064nm wavelength. Note that Herekar teaches a range of wavelengths that encompass the recited wavelengths with different wavelengths being appropriate/selected for a desired target tissue/treatment ([0166]; [0224]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the instant claim’s range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 8, the combination of Mitchell and Herekar teaches wherein the first, second, and third durations are based at least upon a specific treatment being 
Regarding claim 9, the combination of Mitchell and Herekar teaches wherein an emission frequency (Hz) associated with the laser treatments is configurable (Herekar Fig. 28A; [0254]-[0255]; [0166]; [0268]).
Regarding claim 10, the combination of Mitchell and Herekar teaches wherein the emission frequency (Hz) determines a beat or rhythm of a pulse mode being used (Herekar [0268]).
Regarding claim 11, the combination of Mitchell and Herekar teaches wherein the computer configurable pause is calculated by an application executing at least on the laser (Herekar Fig. 28A; [0254]-[0255]; [0268]).
Regarding claim 12, the combination of Mitchell and Herekar teaches wherein the configurable pause is based at least partially on the first, second, and third durations (Ton) and the emission frequency (Hz) configurations (Herekar [0268]).
Regarding claim 14, the combination of Mitchell and Herekar teaches wherein a frequency of pulse is set via provider selection entered via touch screen on the laser with preset times (Herekar Fig. 28A-30A; [0254]-[0255]; [0268]).
Regarding claim 15, the combination of Mitchell and Herekar teaches wherein the pulse mode is directed to focal pathologies (Mitchell Col. 7 lines 24-48; Col. 8 lines 15-62).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell and Herekar as applied to claim 7 above, evidenced by Wikipedia (Laser safety).
Regarding claim 13, the combination of Mitchell and Herekar inherently teaches wherein the laser is a class IV medical laser. The combination of Mitchell and Herekar teaches the use of laser for medical purposes including ablation and Wikipedia teaches that “Most industrial, scientific, military, and medical lasers are in this category [referring to class 4 laser].” (Class 4; Class IV). 
 
Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 5642370 A; 6/24/1997) in view of Herekar (US 20200306080 A1; Filed 3/23/2020) and further in view of Chia (US 20150289937 A1; 10/15/2015), evidenced by evidenced by Wikipedia (Laser safety).
Regarding claim 16, Mitchell teaches a system for treating pain using laser therapy (Col. 8 lines 19-21 “glaucoma”; Col. 8 lines 45-55 treating cancer and kidney stones inherently treats pain) comprising:
a laser that receives a power setting (Col. 3 lines 54-60).
Mitchell does not teach laser in in continuous wave mode. However, Herekar teaches in the same field of endeavor ([0006]; Fig. 21) laser in in continuous wave mode ([0022]; [0180]; [0220]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Mitchell to include this feature as taught by Herekar because this is a recognized 
The combination of Mitchell and Herekar inherently teaches wherein the laser is a class IV medical laser. The combination of Mitchell and Herekar teaches the use of laser for medical purposes including ablation and Wikipedia teaches that “Most industrial, scientific, military, and medical lasers are in this category [referring to class 4 laser].” (Class 4; Class IV). 
The combination of Mitchell and Herekar teaches administering laser treatment of different wavelengths with durations and pauses (Mitchell Fig. 5-7; Col. 6 lines 3-37; Col. 6 lines 44-52; Herekar Fig. 21).
The combination of Mitchell and Herekar does not teach 810nm wavelength, 910nm wavelength, and 1064nm wavelength. Note that Herekar teaches a range of wavelengths that encompass the recited wavelengths with different wavelengths being appropriate/selected for a desired target tissue/treatment ([0166]; [0224]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the instant claim’s range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 17, the combination of Mitchell, Herekar, and Chia teaches wherein when the laser is alternatively configured in pulse mode (Mitchell Fig. 6; Col. 6 lines 2-14), the laser repeats, after a computer configured pause, the first, second, and third laser treatments (Mitchell Fig. 5-7; Col. 2 lines 40-54; Col. 6 lines 3-37; Col. 6 lines 44-52; Col. 7 lines 24-30; Herekar [0268]; Chia [0012]). Furthermore, as an initial matter, merely replicating the treatment step one or more additional times would have been obvious to one of ordinary skill in the art, at least until the desired outcome was 
Regarding claim 18, the combination of Mitchell, Herekar, and Chia teaches wherein a software application drives the medical laser (Herekar Fig. 28A-30A; [0254]-[0255]; [0268]).
 Regarding claim 19, the combination of Mitchell, Herekar, and Chia teaches wherein when the laser is alternatively configured in pulse mode (Mitchell Fig. 6; Col. 6 lines 2-14), an emission frequency (Hz) determines a beat or rhythm of a pulse mode being used (Herekar [0268]).
Regarding claim 20, the combination of Mitchell, Herekar, and Chia teaches wherein when the laser is alternatively configured in pulse mode (Mitchell Fig. 6; Col. 6 lines 2-14), a frequency of pulse (Hz) is set via provider selection entered via touch screen on the laser with provider-selected times (Herekar Fig. 28A-30A; [0254]-[0255]; [0268]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.